          Case 1:18-cv-00833-RC Document 28 Filed 05/09/19 Page 1 of 3



                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA

                                         )
ELECTRONIC PRIVACY INFORMATION CENTER, )
                                         )
                Plaintiff;               )
                                         )
          v.                             )                     Civ. Action No. 18-833 (RC)
                                         )
FEDERAL AVIATION ADMINISTRATION, et al., )
                                         )
                Defendants.              )
                                         )


                                  JOINT STATUS REPORT

       Pursuant to this Court’s Minute Order of March 13, 2019, the Parties—Plaintiff

Electronic Privacy Information Center (“EPIC”) and Defendants Federal Aviation

Administration (“FAA”), et al.—respectfully submit this Joint Status Report.

       In accordance with the Court’s March 13, 2019 Minute Order, Defendants completed

what they consider a reasonable search for any responsive Drone Advisory Committee (“DAC”)

records that had not already been disclosed under section 10(b) of the Federal Advisory

Committee Act (“FACA”), 5 U.S.C. App. 2 § 10(b), and on April 25, 2019, Defendants made a

production of non-exempt records to Plaintiff. See Minute Order (Mar. 13, 2019); see also

FAA’s Release Letter, dated Apr. 25, 2019 (attached as Ex. A). Defendants did not withhold any

documents as exempt under FACA § 10(b), which incorporates the Freedom of Information Act

exemptions, 5 U.S.C. § 552(b).

       In the course of their search, Defendants were unable to locate recordings of several

webinars that DAC members were invited to view, and which were referenced in documents that

Defendants produced to Plaintiff on April 25, 2019. While not conceding that such recordings




                                                1
           Case 1:18-cv-00833-RC Document 28 Filed 05/09/19 Page 2 of 3



would be subject to FACA § 10(b), Defendants asked RTCA, Inc. (who hosted the webinars) to

try to obtain restored copies of the recordings to provide to the FAA for review and potential

release.

       Following Defendants’ production, counsel for the Parties conferred with each other to

discuss next steps in this litigation. Defendants’ counsel relayed that RTCA, Inc. recently

provided Defendants what appears to be recordings of two of the webinars referenced in the

FAA’s Release Letter, and that while Defendants have not yet been able to view the recordings,

they are working with their IT staff to try to do so, to review them for potential release to

Plaintiff. Defendants’ counsel also relayed that Defendants are following up with RTCA, Inc., to

ascertain whether it will be possible for Defendants to obtain copies of the other two webinars.1

Additionally, during counsels’ conversation, Plaintiff’s counsel asked several follow-up

questions regarding Defendants’ search and production, and Defendants’ counsel agreed to look

into those questions and to provide Plaintiff with responses as soon as practicable.

       Accordingly, the Parties respectfully request the opportunity to provide further update to

the Court by way of a Joint Status Report to be filed in three weeks, by May 30, 2019.




1
  As noted above, Defendants do not concede that the webinar recordings necessarily fall within
the scope of FACA § 10(b), but have agreed to try to obtain copies of the recordings to review
for potential release to Plaintiff.


                                                  2
         Case 1:18-cv-00833-RC Document 28 Filed 05/09/19 Page 3 of 3



May 9, 2019                             Respectfully submitted,

MARC ROTENBERG, D.C. Bar #422825            JOSEPH H. HUNT
EPIC President and Executive Director       Assistant Attorney General

ALAN BUTLER, D.C. Bar #1012128              MARCIA BERMAN
EPIC Senior Counsel                         Assistant Branch Director

/s/ John Davisson                           /s/ Lisa Zeidner Marcus
JOHN DAVISSON, D.C. Bar #1531914            LISA ZEIDNER MARCUS
EPIC Counsel                                Senior Counsel (N.Y. Bar # 4461679)
                                            U.S. Department of Justice
ELECTRONIC PRIVACY                          Civil Division, Federal Programs Branch
INFORMATION CENTER                          P.O. Box 883, Washington, DC 20044
1718 Connecticut Avenue, N.W.               Tel: (202) 514-3336
Suite 200                                   Email: lisa.marcus@usdoj.gov
Washington, D.C. 20009
(202) 483-1140 (telephone)                  Attorneys for Defendants
(202) 483-1248 (facsimile)

Attorneys for Plaintiff




                                        3
